OPINION
HARBISON, Chief Justice.
On April 11, 1979, appellee Joseph C. Markham filed a claim against the estate of Annie Mai Minton, of which he had been appointed one of the co-administrators. The claim was for various services to the decedent and her husband between the years 1960 and 1976 and for services performed upon the property of decedent through the year 1978. The total amount of the claim was $95,557.05.
Decedent died on February 10, 1976, and Letters of Administration were issued to appellant and Arnold J. Minton, a son of the decedent, on May 14, 1976. On May 25, 1976, the first notice to creditors of the estate was published.
A motion to strike and expunge the claim of appellee was filed on behalf of beneficiaries of the estate upon the ground that the same was not timely filed within six months from the date of notice to creditors as required by T.C.A. § 30-513. The Probate Court sustained the motion. The Court of Appeals reversed and held that under the unusual facts of this case appellee’s claim did not come into being and was not in effect until the conclusion of litigation between heirs of the decedent and himself. That litigation concluded on December 29, 1978, when this Court denied a petition to review a decision adverse to appellee and Arnold J. Minton. The Court of Appeals held that appellee had six months from the date of the decree of this Court within which to file his claim against the estate and that the claim therefore was not barred.
We are unable to agree with this conclusion for the reasons hereinafter stated.
Appellee Markham befriended the elderly decedent, Annie Mai Minton, and her husband prior to the death of the latter in 1969. Thereafter until the death of Mrs. Minton in 1976 he, with financial assistance from Arnold J. Minton who lived in another state, cared for and attended to the personal needs of Mrs. Minton and the operation and maintenance of a twenty-one acre farm owned by her. He lived in the residence of Mrs. Minton and was, according to the claim filed by him, almost solely responsible for her care, including extensive personal nursing after she underwent a colostomy three years prior to her death.
On October 11, 1972, Mrs. Minton executed a deed to her property to appellee Markham and to her son Arnold J. Minton as tenants in common, reserving a life estate for herself. The deed recited a nominal cash consideration and other consideration, including services rendered to the grantor “in assisting me and taking care of me.” The deed was recorded and was not attacked by relatives of Mrs. Minton until after her death. On the date of the death of decedent, therefore, appellee asserts with considerable logic that he had no “claim” of any sort against Mrs. Minton, the deed to an undivided one-half interest in the property representing payment, or satisfaction, for any claim which he might have had for the value of services rendered to Mrs. Min-ton and for improvements upon the property-
Nine days after the first notice to creditors of the estate was published, however, another son and daughter of the decedent filed suit in chancery against appellee and Arnold J. Minton, seeking rescission of the deed and restitution of the property to the heirs of Mrs. Minton. The real estate conveyed to appellee and Arnold J. Minton in 1972 represented the only asset of substantial value belonging to the decedent. After lengthy litigation in the Chancery Court, a decree adverse to the grantees of the deed was entered. The Chancellor found that the deed was “a gift” and that a confidential relationship existed between the grant- or and grantees, raising a presumption that the deed was invalid. He found that the grantees had not rebutted that presumption by the evidence offered. On appeal, in an opinion dated March 31, 1978, the Court of *262Appeals concurred in the findings of the Chancellor setting aside the deed. There being a concurrent finding of fact by the two courts, the Supreme Court denied review on December 29, 1978, concurring in the results only.
It does not appear that at any time in the litigation over the deed appellee Markham or his co-grantee, Arnold J. Min-ton, ever asserted any sort of counterclaim or that they sought to impose any kind of lien upon the real estate for improvements made or benefits conferred. It is, of course, well established in this state that when a deed to real property is rescinded, the grantee is entitled to recover the purchase price or other consideration paid for the deed. Under certain circumstances he may also recover the value of any improvements to the property and may have a lien fixed thereon to secure the same. See generally Isaacs v. Bokor, 566 S.W.2d 532 (Tenn.1978); Simmons v. Evans, 185 Tenn. 282, 206 S.W.2d 295 (1947); Wright v. Dufield, 61 Tenn. 218 (1872).
We need not at this time consider whether the failure of appellee to assert a lien or a counterclaim in the deed litigation precludes his present claim, nor whether any of the findings and conclusions in that litigation might constitute collateral estoppel against the claim for services now being asserted. The sole issue concerns the timeliness of the filing of the claim.
T.C.A. § 30-510 provides as follows:
“Within six (6) months from the date of the notice to creditors, required by § 30-509, all persons, resident and nonresident, having claims against the estate of the decedent, whether the claimant be sui juris or otherwise, and whether the claim be due or not due, and whether the estate be solvent or otherwise, shall file them in duplicate with the clerk of the court in which the estate is being administered.”
In the case of Woods v. Palmer, 496 S.W.2d 474 (Tenn.1973), the Court concluded that this provision constituted a statute of limitations, rather than a statute of proscription.1 Regardless of how the statute is denominated, however, in the numerous cases construing it, it has uniformly been held that the statute was designed to expedite the administration of estates and to provide a uniform procedure in connection therewith.
In cases prior to the enactment of this statute in 1939, it had been held that contingent or immature claims were not required to be filed until their maturity, even though this might be many years after the opening of the administration of the estate. See, e.g., Marshall v. Hudson, 17 Tenn. 57 (1836) (surety held liable on note of decedent entitled to file claim for reimbursement against estate long after expiration of regular period for filing). The language of the 1939 statute is sweeping and requires the filing of claims which are contingent and not matured.
Assuming the validity of appellee’s argument, however, that he in fact had no existing claim on the date of the death of the decedent because he held a deed from her in “satisfaction” of the value of his services rendered, nevertheless the heirs of the decedent declared the deed rescinded and sought a decree to cancel it by the suit filed on June 3, 1976. It seems to us that when the complaint was served on the ap-pellee in that case, from that time he knew, or surely must have known, that the deed was being attacked as being invalid. Long before that time he had rendered the services for which he now seeks compensation. In our opinion, therefore, he was obligated to file a contingent claim against the estate of the decedent no later than six months after he was served with the complaint if he wished to obtain a judgment against the *263estate of decedent. See Eslick v. Friedman, 191 Tenn. 647, 660, 235 S.W.2d 808, 814 (1951) (beneficiary of will which had been set aside was required to file claim against estate of decedent for value of services rendered prior to his death, this being the “exclusive remedy”). Of course, had he sought to have a lien imposed upon the land for the value of any improvements thereon, he should have asserted that claim in the deed litigation itself.
As stated previously, T.C.A. §§ 30-510 and 513 have been treated as statutes of limitations and not statutes of proscription. Nevertheless when one who did not previously know that he had an actionable claim discovers or reasonably should discover that such a claim exists, the statute of limitations begins to run against him. Teeters v. Currey, 518 S.W.2d 512 (Tenn.1974). It is not necessary that a claimant have exact or precise information as to the extent of his damages to set the statute in operation, so long as it is reasonably apparent that he has an actionable claim. Taylor v. Clayton Mobile Homes, 516 S.W.2d 72 (Tenn.1974).
Rescission of a deed is accomplished by a declaration of rescission followed by a prompt court action to achieve that purpose. See Isaacs v. Bokor, 566 S.W.2d 532 (Tenn.1978) and authorities cited therein; see also 2 Gibson’s Suits in Chancery § 993 (5th ed. A. Crownover, Jr., 1956). We cannot agree with appellee’s contention that he was entitled to wait until final disposition of the rescission action in the court of last resort before being required to file a contingent claim against the estate of the decedent. The statute requires such filing “whether the claim be due or not due.” The deed upon which appellee relies was declared rescinded by the suit filed on June 3,1976, and appellee knew this when served with a copy of the complaint if not before. Certainly at that time he had to take some action to claim the value of services which had long since been rendered to the decedent, either by filing a counterclaim and seeking a lien in the deed litigation or by filing a claim against the estate of decedent (of which he was an administrator) or both. Apparently he simply defended the validity of the deed as an arms’ length transaction and took no action to protect himself in the event the deed was cancelled for fraud, undue influence or abuse of a confidential relationship.
In view of the policy of the 1939 statutes requiring prompt filing of claims against estates of deceased persons, whether matured or not,2 we are of the opinion that appellee was required to file his claim timely after being served with the complaint in the deed litigation and that his failure to do so for nearly three years prevents its assertion now. Cf. Lockett v. Dermid, 26 Tenn. App. 588, 174 S.W.2d 660 (1943) (legatee under will not excused from filing contingent claim against estate of decedent by reason of the pendency of a will contest, and claim filed after conclusion of that litigation held untimely).
The judgment of the Court of Appeals is reversed and the judgment of the probate court dismissing the claim is reinstated at the cost of appellee. The cause is remanded to the probate court for entry of any further orders which may be necessary.
COOPER and FONES, JJ., and HUM-PHREYS, Special Justice, concur.
BROCK, J., dissents.

. In earlier cases the statute had sometimes been referred to as a “non-claim” statute. See Windsor Hosiery Mills, Inc. v. Haren, 222 Tenn. 479, 483, 437 S.W.2d 248, 250 (1969); Wilson v. Hafley, 189 Tenn. 598, 607, 226 S.W.2d 308, 312 (1949); Alamo Development Corp. v. Thomas, 186 Tenn. 631, 633, 212 S.W.2d 606, 607 (1948); Collins v. Ruffner, 185 Tenn. 290, 293, 206 S.W.2d 298, 300 (1947); Commerce Union Bank v. Gillespie, 178 Tenn. 179, 193, 156 S.W.2d 425, 430 (1940).


. Referred to as a “peremptory requirement” in Hooper v. Neubert, 53 Tenn.App. 233, 238, 381 S.W.2d 569 (1963).